            Case 1:19-cr-00233-LAK Document 53 Filed 10/25/19 Page 1 of 1




                                                                  October 25, 2019


                                                                                                                 VIA ECF
Honorable Lewis A. Kaplan
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007-1312

                 Re:      United States v. Abdel-Wadood, 19 Cr. 233

Dear Judge Kaplan:

               I write to seek a modification of Mustafa Abdel-Wadood’s bail conditions. Mr.
Abdel-Wadood is currently subject to electronic monitoring by GPS and is permitted to travel in
Manhattan between 7 a.m. and midnight. There are also four co-signors on a $10 million bond
secured by two properties. We respectfully request that Mr. Abdel-Wadood’s travel restrictions
be extended to include the Southern and Eastern Districts of New York and that his midnight
curfew be removed. Permitting Mr. Abdel-Wadood to travel throughout the Southern and Eastern
Districts would allow him greater freedom, especially when his family visits over the upcoming
holidays. Mr. Abdel-Wadood would continue to be electronically monitored and his bond
conditions, including the surrender of his passports, would otherwise remain in place.

                The government (AUSA Andrew Thomas) consents to this proposed modification;
Pretrial Services has no objection and reports that Mr. Abdel-Wadood has been fully compliant
with his bail conditions.

                                                                  Respectfully submitted,
                                                                  /s/ Paul Shechtman

                                                                  Paul Shechtman

cc:       AUSA Andrew Thomas
          Pretrial Services Officer Joshua Rothman




Paul Shechtman            T: +1.212.508.6107     F: +1.800.404.3970
Partner                   1251 Avenue of the Americas, 49th Floor, New York, New York 10020‐1100
                          paul.shechtman@bracewell.com          bracewell.com


AUSTIN    CONNECTICUT   DALLAS   DUBAI   HOUSTON      LONDON     NEW YORK      SAN ANTONIO         SEATTLE   WASHINGTON, DC
